DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Claims 1, 3-4, 6, 11-14 and 16 are pending.  Claim 1 is independent. Claims 2, 5, 7-10 and 15 are cancelled.  
Response to Amendment
The rejection of claims 1, 3-4, 6, 11-16 under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 7,887,672 B2) in light of WIKIPEDIA definition of Sisal, (pdf attached) further in view of Hardy et al. (US 4,56,314) is withdrawn in light of Applicant’s amendments to the claims.  
Response to Arguments
Applicant's arguments filed in the RCE dated 7/15/2021 have been fully considered. Applicant’s urge that Yang et al. teaches an enzymatic treatment to the natural fibers while the claim amendments to the bleaching phase of claim 1b exclude enzymes.  In response, claim 11, explicitly limits the claim 1, process step c) softening 
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 11-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 7,887,672 B2) in light of WIKIPEDIA definition of Sisal, (pdf attached) further in view of Rodrigues (US 6,337,313 B1).
	Yang et al. (US 7,887,672 B2) illustrate a method for extracting natural cellulosic fibre bundles including sisal (see table R, col.33-34) is well established and understood to be from Asparagacea family, See attached WIKIPEDIA definition of sisal], via carrying out an alkaline treatment for 15-90 minutes at 60-100°C (see claim 3); carrying out an enzymatic treatment at a temperature of 10 to 65°C (see claim 4) by adding ligninolytic enzymes (xylanase and cellulase) (see col.15,ln.7) to separate the fibre bundles from the connecting material in the cellulose source; bleaching (example 13) and softening (col.18,ln.65, col.19,.n.54, col.43, and col.38,ln.36).  

	Regarding claim 16, see Yang et al. col.7,ln.20-50, teaching one of ordinary skill to cut the natural fibers with in the claimed range sizes.  
	Yang et al. motivates one of ordinary skill to a bleaching step in example 13, col.42 of Yang et al. which does not include any enzymes, however, do not exemplify the claimed concentrations of the claimed bleaching phase with an antifoaming agent, strong base, catalyst and bleaching agent as required by the instant claims 1 and 14.  
Rodrigues (US 6,337,313 B1) teach treating sisal (see claim 9 of the prior art) fibers for preparation of textile manufacturing.  See attached WIKIPEDIA definition of sisal commonly understood in the art to be natural fibers from the Asparagaceae family.  Rodrigues col.3,ln.1-2 teach desizing of the natural sisal fibers with alkaline treatment. This is similar to the claimed alkaline treatment and that taught by Yang et al.
Rodrigues example 2, more specifically describes the claimed bleaching phase  of claim 1. Specifically, Example 2 illustrates 0.045g of silicone based ANTIFOAM 1400 and 79.2 g of isopropyl alcohol in 86.4g water.  Example 1, illustrates 240g of isopropyl 
Limitation to 0.1 and 5% (w/v) strong base selected from NaOH or KOH; is taught in col.3,ln.25 and example 2, col.11, teaching 64.1 g of a 50% sodium hydroxide solution in a mixture of 144 g of water, was added to the polymer solution.
Col.3,ln.55-67 teach at least 1% of catalysts which teaching encompasses the claimed between 0.01 and 1% (w/v) catalyst selected from inorganic salts, hydrocarbons, alcohols, organic acids.  See also example 2 and col.10,ln.21. Examiner notes that the Example 2 of Rodrigues illustrates iron ammonium sulfate as the catalyst, but col, 10,ln.21 guide one of ordinary skill to the equivalence of iron, calcium or magnesium during the scouring, desizing, mercerizing and bleaching process in general.
Col.3,ln.15-25 and claim 11 teach between 0.1% and 35% (w/v) hydrogen peroxide bleach.
Example 5, col.13,ln.24, illustrates the step c) of adding a softening agent (selected from ligninolytic enzymes ie cellulase enzymes) to the fibers obtained in stage 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Yang et al. with the claimed bleaching phase as taught by Rodrigues as required by the instant claims 1 and 14 because Rodrigues guide one of ordinary skill to desize sisal fibers with the same alkaline treatment as taught by Yang, and further guide one of ordinary skill to the claimed bleaching phase of sisal fibers within the claimed concentrations of similar antifoaming agents, strong base, catalyst and alkaline hydrogen peroxide bleaching agent for effective bleaching of the same sisal fibers at approximately 84oC to advantageously treat sisal fibers for textile processing into finished garments.  One of ordinary skill would have been motivated to combine the teachings of Yang et al. with that of Rodrigues since both are in the analogous art of bleaching sisal fibers in preparation for textile manufacturing.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761